Citation Nr: 1547135	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  15-22 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as due to exposure to herbicides.

2.  Entitlement to service connection for carotid artery disease, to include as due to exposure to herbicides.

3.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The Veteran had active service from March 1967 to September 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's claims file is wholly electronic.

In his March 2015 substantive appeal, the Veteran requested a hearing before the Board by Videoconference.  However, subsequent to an October 2015 pre-hearing teleconference, in a letter dated October 28, 2015, the Veteran requested waiver of his hearing request, and his right to an Informal Hearing Presentation, if he were to be granted the benefits sought on appeal.  Given the favorable nature of the Board's decision herein, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).  Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107 and 38 § 20.900(c) (2015).  At the prehearing conference in October 2015, good or sufficient cause has been shown and thus the motion to advance the appeal on the Board's docket is granted. 


FINDING OF FACT

The Veteran's active naval service included at least brief visitation in the Republic of Vietnam, and a presumption of exposure to herbicides is warranted.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease, as included in the definition of ischemic heart disease which may be presumed associated with exposure to certain herbicide agents, and to service connection for carotid artery disease, to the extent that it falls within the generally-accepted medical definition of ischemic heart disease, and to service connection for diabetes mellitus, type II, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for diabetes mellitus, coronary artery disease, and carotid artery disease, because those diseases may be presumed to be due to exposure to herbicides.  The Veteran contends that he is entitled to the presumption of service connection for diseases associated with herbicides because he went ashore to the Republic of Vietnam while the ship he was on was anchored in Da Nang Harbor.  

The Veteran's official personnel records reflect that the Veteran served on board the USS Collett from January 1968 throughout the end of his tour of service in September 1970, with the exception of a period of several months in 1969.  The RO requested information about the USS Collett from the Joint Services Records Research Center (JSRRC).  

In an April 2014 response, JSRRC stated that it had reviewed the 1968 command history, March 2 to March 16, 1968 deck logs, the 1970 command history, and February 20 to February 25, 1970, deck logs for the USS Collett.  The history and deck logs revealed that the USS Collett was in the Gulf of Tonkin (Yankee Station) several times in early 1968 and provided naval gunfire support (NGFS) off the coast of South Vietnam.  The 1970 command history reveals that the ship was anchored in DaNang Harbor in early 1970, left DaNang harbor briefly, then returned to DaNang Harbor in mid-February 1970 after operations in the demilitarized zone for several days and then returned again to anchor in DaNang Harbor to conduct NGFS operations.  The USS Collett left DaNang Harbor in late February 1970.  

JSRRC stated that the records confirmed that the USS Collett anchored in DaNang Harbor in February 1970, but noted that the history and deck logs did not document that the ship docked in the DaNang Harbor or that personnel went ashore.  The Board notes that JSRRC's review of February 1970 deck logs was apparently limited the 5-day period from February 20, 1970 to February 25, 1970.  The Board notes that the majority of the days during which the USS Collett was anchored in DaNang harbor in February 1970 occurred prior to the date of the deck logs reviewed (Feb. 20-25, 1970).  

A Veteran who had "duty or visitation" within the Republic of Vietnam, or on its inland waterways, between January 9, 1962, and May 7, 1975, is entitled to a presumption of exposure to herbicides.  VA Adjudication Procedure Manual, M21-1MR, IV.ii.1.H.2.c. (as in effect August 7, 2015).  Service aboard a ship that anchored in an open deep-water harbor does not qualify as docking and is not sufficient to establish presumptive exposure to herbicides.  Id.  DaNang Harbor is defined as an open deep-water harbor.  VA Adjudication Procedure Manual, M21-1MR, IV.ii.1.H.2.c. (as in effect August 7, 2015); compare with Gray v. McDonald, 27 Vet. App. 313 (2015).  As noted abpove, the Veteran contends that he was exposed to herbicides when he went ashore in DaNang while the ship was anchored in the harbor.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A Veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307 , 3.309.  

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United Statesand allied military operations in the Republic of Vietnam during the on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 

The presumption is applicable if a Veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

Diabetes mellitus, type II, is among the diseases which may be presumed service-connected if a Veteran has been exposed to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to include, among other diseases, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and angina) to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53,202.  The term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Diabetes mellitus is also defined as a chronic disease.  38 C.F.R. § 3.309(a); see generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran contends that he went ashore, in a motor boat, in February 1970.  He accompanied a communications officer to pick up mail and radio communications equipment, among other items.  Statement in Support of Claim, from Veteran, August 2013.  The Veteran also submitted a statement from a former fellow servicemember, DP.  

DP stated that he recalled that the Veteran went ashore with him near the demilitarized zone from the USS Collett.  Electronic mail communication from DP, July 2014.  DP provided an additional statement explaining why the trip from the USS Collett to shore that included the Veteran might not have been recorded in the ship's log.  See Electronic mail communication from DP, January 2015.

In its June 2015 statement of the case, the RO determined that the Veteran was not entitled to a presumption of exposure to herbicides.  The RO found the ship's log, which disclosed no indication that service members from the USS Collett went ashore in DaNang, was more accurate than the recollections of the Veteran and his fellow servicemembers.

In August 2015, DP provided an additional statement identifying himself and his duties aboard the USS Collett.  DP stated that he was the Communications Officer for the USS Collett while he and the Veteran served together.  DP again stated that he recalled going ashore in DaNang to obtain some codes that were top-secret and radio communications supplies.  DP stated that the communications codes required two people during the transfer and that he remembered that the Veteran went ashore with him and drove the shuttle boat.

The additional information received from DP in August 2015 increases the probative and persuasive value of his statement on the Veteran's behalf.  His explanation of his duties persuades the Board the DP's recollection of the events may be more accurate than the ship's log (which does not clearly refute the Veteran's contentions).  The statements from DP place the evidence as to whether the Veteran "visited" Vietnam at least in equipoise.  The Board finds that the Veteran meets the legal criteria for entitlement to a presumption that he was exposed to herbicides.

The clinical evidence establishes that the Veteran has "borderline" diabetes mellitus, with variations in blood glucose requiring regular monitoring, although not yet requiring medication.  Private April 2014 clinical inpatient records establish that the Veteran has atherosclerosis of the aortic arch and atherosclerotic plaques in the carotid arteries bilaterally, in addition to coronary artery disease.  September 2014 private clinical records establish that the Veteran has unstable angina due to coronary artery blockage.  

As noted above, diabetes mellitus, type II, ischemic heart disease, to include atherosclerotic cardiovascular disease, including coronary artery disease and unstable angina, are among the diseases which may be presumed service-connected on the basis of exposure to herbicides.  The Veteran is entitled to service connection for each disability he manifests which may be presumed associated with exposure to herbicides, to include carotid artery disease, to the extent that the Veteran's carotid artery disease falls within the generally-accepted medical definition of "ischemic heart disease".  

As the Board's determinations are favorable to the Veteran, no further discussion of VA's actions with regard to the duties to notify and assist the Veteran is necessary.


ORDER

The appeals for service connection for diabetes mellitus, coronary artery disease, and carotid artery disease, to the extent that carotid artery disease falls within the generally-accepted medical definition of ischemic heart disease, are granted.



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


